—In an action, inter alia, to recover damages for breach of contract, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Rudolph, J.), entered February 8, 1999, as denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that there are triable issues of fact which preclude the granting of summary judgment (see, CPLR 3212 [b]). Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.